DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. Applicant argues that the depth of the second cavity provides new and unexpected results as the second cavity provides increased contact pressure and/or sealing force as described in Paragraphs [0022]-[0023]. 
Examiner notes that Paragraphs [0022]-[0023] discusses the contact pressure profile and the leak performance data using the result effective variable of the seal being in aligned and misaligned condition. Paragraphs [0022]-[0023] does not describe the contact pressure profile using the result effective variable of the depth of the second cavity. Cobb also discloses a depth of the second cavity portion is at least 25% of the depth of the first cavity portion (depth of the second cavity is at least 25% of the depth of the first cavity portion as clearly shown in the examiner annotated fig 2 below).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobb (U.S. Patent # 6883804).


Regarding claim 1, Cobb discloses an annular seal (fig 2), comprising: a seal body (12), comprising: a heel; an upper leg and a lower leg each extending from the heel ( as seen in examiner annotated fig 2 below); and a cavity formed between the upper leg and the lower leg ( as seen in examiner annotated fig 2 below) and comprising a first cavity portion and a second cavity portion ( as seen in examiner annotated fig 2 below); and an energizing element (56) disposed within the first cavity portion ( as seen in examiner annotated fig 2 below), wherein a depth of the second cavity portion is at least 25% of the depth of the first cavity portion (depth of the second cavity is at least 25% of the depth of the first cavity portion as clearly shown in the examiner annotated fig 2 below).

    PNG
    media_image1.png
    620
    829
    media_image1.png
    Greyscale


Regarding claim 2, Cobb discloses the seal, wherein the upper leg comprises an upper surface extending from the heel and an upper contact surface, and wherein the lower leg comprises a lower surface extending from the heel and a lower contact surface ( as seen in examiner annotated fig 2 below).

Regarding claim 3, Cobb discloses the seal, wherein the seal comprises a larger overall height measured between the upper contact surface and the lower contact surface as compared to the overall height measured between the upper surface and the lower surface (height between the upper contact surface and the lower contact surface is larger than that between the upper surface and the lower surface). 

Regarding claim 4, Cobb discloses the seal, wherein the first cavity portion comprises an opening (opening as seen in examiner annotated fig 2 below).

Regarding claim 5, Cobb discloses the seal, wherein the opening is defined between an upper opening surface of the upper leg and a lower opening surface of the lower leg ( as seen in examiner annotated fig 2 below).

Regarding claim 6, Cobb discloses the seal, wherein an overall height of the opening as measured between the upper opening surface and the lower opening surface is larger than the overall height of the second cavity portion as measured between an upper surface and a lower surface of the second cavity portion ( height of the opening as measured between the upper opening surface and the lower opening surface is larger than the overall height of the second cavity portion as measured between an upper surface and a lower surface of the second cavity portion as seen in examiner annotated fig 2 below).

Regarding claim 7, Cobb discloses the seal, wherein the first cavity portion comprises an upper curved surface extending from the upper opening surface to the second cavity portion and a lower curved surface extending from the lower opening surface to the second cavity portion ( as seen in examiner annotated fig 2 below).

Regarding claim 8, Cobb discloses the seal, wherein the first cavity portion is configured to receive the energizing element (56 in first cavity portion as seen in examiner annotated fig 2 below) and capture the energizing element between the upper curved surface and the lower curved surface ( as seen in examiner annotated fig 2 below).

Regarding claim 9, Cobb discloses the seal, wherein the upper curved surface and the lower curved surface comprise a larger radius than that of the energizing element ( as seen in examiner annotated fig 2 below).

Regarding claim 10, Cobb discloses the seal, wherein the second cavity portion is free of an energizing element ( as seen in examiner annotated fig 2 below). 

Regarding claim 11, Cobb discloses the seal, wherein the second cavity portion is formed between the first cavity portion and the heel ( as seen in examiner annotated fig 2 below).

Regarding claim 19, Cobb discloses the seal, wherein the seal body is formed from PTFE, a fluoropolymer, a perfluoropolymer, PTFE, TFM, PVF, PVDF, PCTFE, PFA, FEP, ETFE, ECTFE, PCTFE, a polyarylketone such as PEEK, PEK, or PEKK, a polysulfone such as PPS, PPSU, PSU, PPE, or PPO, aromatic polyamides such as PPA, thermoplastic polyimides such as PEI or TPI, or any combination thereof (Col 5, Lines 44 – 67).

Regarding claim 20, Cobb discloses the seal, wherein the energizing element is formed from titanium, stainless steel, steel, other resilient metallic materials, or any combination thereof (Col 6 Lines 1 – 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb alone.

Regarding claim 15, Cobb discloses the seal.
Cobb does not disclose wherein a depth of the second cavity portion is at least 50%, at least 55%, at least 60%, at least 65%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 100% of the depth of the first cavity portion, and wherein the depth of the second cavity portion is not greater than 200%, not greater than 150%, not greater than 125%, or not greater than 100% of the depth of the first cavity portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the depth limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide flexibility to the seal with the depth of the second cavity.  In re Aller, 105 USPQ 233.  

Regarding claim 16, Cobb discloses the seal.
Cobb does not disclose wherein the depth of the second cavity portion is at least 5%, at least 10%, at least 15%, at least 20%, at least 30%, at least 35%, or at least 40% of the overall length of the seal, and wherein the depth of the second cavity portion is not greater than 80%, not greater than 75%, not greater than 70%, not greater than 65%, not greater than 60%, not greater than 55%, not greater than 50%, not greater than 45%, or not greater than 40% of the length of the overall length of the seal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the depth limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide flexibility to the seal with the depth of the second cavity.  In re Aller, 105 USPQ 233.  


Regarding claim 17, Cobb discloses the seal.
Cobb does not disclose wherein as compared to a traditional seal without a second cavity portion, the seal increases a contact pressure at each of the upper contact surface and the lower contact surface by at least 5%, at least 10%, at least 15%, at least 20%, at least 25%, at least 30%, at least 35%, at least 40%, at least 45%, at least 50%, at least 75%, at least 95%, at least 100%, at least 125%, or at least 150%, and wherein the seal increases a contact pressure at each of the upper contact surface and the lower contact surface by not greater than 500%, not greater than 400%, not greater than 300%, not greater than 200%, or not greater than 100%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the contact pressure limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide flexibility to the seal with the depth of the second cavity and thereby increasing the contact pressure of the seal.  In re Aller, 105 USPQ 233.  


Regarding claim 18, Cobb discloses the seal.
Cobb does not disclose wherein the seal conforms to a 25% limit of a Shell 300 Specification for leakage in each of an aligned condition and a misaligned condition.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the seal conformity disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide flexibility to the seal with the depth of the second cavity and thereby conforming to the seal assembly.  In re Aller, 105 USPQ 233.  


Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cob in view of Timpson (U. S. Patent # 4687212).

Regarding claim 12, Cobb discloses the seal.
Cobb does not disclose a vertical wall.
However, Timpson teaches a vertical wall (50, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the wall of the second cavity portion of Cobb with the vertical wall of Timpson to provide more opening to the second cavity portion and provide flexibility to the seal.
 The combination of Cobb and Timpson discloses wherein the second cavity portion comprises an upper surface extending towards the heel from the upper curved surface to the vertical wall ( as seen in examiner annotated Cobb fig 2 below), an opposing lower surface extending towards the heel from the lower curved surface to the vertical wall ( as seen in examiner annotated Cobb fig 2 below), and a vertical wall disposed between the upper surface and the lower surface and opposite the opening of the first cavity portion (Timpson 50, fig 2).

Regarding claim 13, the combination of Cobb and Timpson discloses the seal, wherein the upper surface and the lower surface are substantially parallel, curved, or a combination thereof (Cobb upper and lower surfaces are curved).

Regarding claim 14, Cobb discloses the seal, wherein the vertical wall is substantially parallel to the heel (Timpson 50 parallel to the hell of Cobb).

    PNG
    media_image1.png
    620
    829
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675